UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

K. BAURLE,

                                      Plaintiff,

                      v.                                                      1:18-CV-62
                                                                                 (FJS)
COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
_______________________________________________

APPEARANCES                                           OF COUNSEL

K. BAURLE
92 Forest Street
P.O. Box 91
Gloversville, New York 12078
Plaintiff pro se

SOCIAL SECURITY ADMINISTRATION                        CATHARINE L. ZURBRUGG, ESQ.
OFFICE OF REGIONAL GENERAL
COUNSEL
Region II
26 Federal Plaza, Room 3904
New York, New York 10278
Attorneys for Defendant

SCULLIN, Senior Judge

                                               ORDER

       Plaintiff originally filed her complaint in this action in the United States District Court for

the Southern District of New York. See Dkt. No. 2. The action was transferred to this District. See

Dkt. No. 4. Plaintiff, thereafter, filed an amended complaint. See Dkt. No. 11. By Order dated

March 6, 2018, Magistrate Judge Stewart struck the amended complaint and directed the Clerk of

the Court to open a new civil action and file the amended complaint as the operative pleading in

that case. See Dkt. No. 13. In compliance with this Order, the Clerk of the Court opened civil
action 18-CV-283, which was randomly assigned to Senior District Judge Kahn and Magistrate

Judge Baxter and filed Plaintiff's purported amended complaint in this action as the complaint in

that action. See Baurle v. Cooper, 1:18-CV-282 (LEK/ATB).

       On June 20, 2018, Defendant filed and served the Social Security Administrative Record.

See Dkt. Nos. 15-16.

       On October 15, 2018, Magistrate Judge Stewart issued a Text Order, noting that, although

Plaintiff was to file her Social Security Brief by August 6, 2018, she had not done so. See Dkt. No.

17. Therefore, Magistrate Judge Stewart directed her either to file her brief or advise the Court as

to the status of such filing by November 29, 2018. See id.

       On February 26, 2019, Magistrate Judge Stewart issued another Text Order, noting that,

although Plaintiff was to file her Social Security Brief by November 29, 2018, she had not done so.

See Dkt. No. 18. Therefore, he directed Plaintiff to file her brief or advise the Court as to the status

of such filing by March 19, 2019. See id.

       On March 11, 2019, Magistrate Judge Stewart's February 26, 2019 Text Order was returned

to the Court as undeliverable. See Dkt. No. 19.

       On April 16, 2019, Magistrate Judge Stewart issued a third Text Order, noting that Plaintiff

had failed to file a brief and had been given several extensions of time in which to do so. See Dkt.

No. 20. Nonetheless, in light of Plaintiff's pro se status, Magistrate Judge Stewart provided her

with one more opportunity to file a brief on or before May 16, 2019. See id. He also directed

Plaintiff to provide the Court with a proper mailing address and warned Plaintiff that her failure to

file a brief and/or provide a proper mailing address might result in dismissal of this action for

failure to prosecute, failure to provide a proper mailing address, and failure to follow Court orders.


                                                  -2-
See id. Magistrate Judge Stewart's April 16, 2019 Text Order was returned to the Court as

undeliverable. See Dkt. No. 21.

       On June 14, 2019, this Court advised Plaintiff, by telephone, that she must file a change of

address with the Court immediately. See Dkt. No. 22. Additionally, the Court advised Plaintiff that

it would provide her with one last opportunity to file her Social Security brief and that she must file

such brief by July 19, 2019. See id. Finally, the Court advised Plaintiff that her failure to timely

file her brief would result in the dismissal of this case without further Order of the Court. See id.

       On July 22, 2019, Plaintiff filed a Notice of Change of Address. See Dkt. No. 23. She also

filed what purported to be her brief. See Dkt. No. 24. However, the brief that Plaintiff filed has no

relevance to this case. Instead, the brief appears to be related to Baurle v. Cooper, 18-CV-283

(LEK/ATB).1

       After reviewing the entire file in this case, the Court hereby

       ORDERS that, in light of Plaintiff's failure to file her Social Security brief, despite being

provided with numerous opportunities to do so, this action is DISMISSED for failure to prosecute


        1
          In Baurle v. Cooper, 18-CV-283, Magistrate Judge Baxter issued an Order and Report-
Recommendation, in which, among other things, he recommended that the Court dismiss the
entire complaint without leave to amend as frivolous and for failure to state a claim as to
Plaintiffs Kelly Baurle, Stephanie Baurle, Ryan Kilts and Mark Booth and dismiss the complaint
without prejudice as to the minor Plaintiffs. See Baurle v. Cooper, 18-CV-283, Dkt. No. 11.
Plaintiffs Kelly Baurle and Mark Booth filed objections to those recommendations. See id., Dkt.
No. 12. In an Order dated May 10, 2019, the Court (Kahn, S.J.) approved and adopted
Magistrate Judge Baxter's April 18, 2018 Report-Recommendation in its entirety. See id., Dkt.
No. 13. The Court also ordered that, if Plaintiffs failed to file a signed amended complaint
within thirty days of the filing date of its Order, the Clerk would enter judgment dismissing the
action without prejudice. See id. Plaintiffs did not file an amended complaint within the
required time-frame; and, therefore, the Clerk of the Court entered Judgment accordingly. See
id., Dkt. No. 14. The Court's Judgment was returned as undeliverable, see id., Dkt. No. 15.
However, after Plaintiffs Kelly Baurle and Mark Booth filed Notices of Change of Address, the
Court reserved the judgment. See id., Dkt. Nos. 16-17.

                                                  -3-
and for failure to comply with the Court's Orders; and the Court further

        ORDERS that the Clerk of the Court shall enter Judgment in favor of Defendant and against

Plaintiff and close this case.


IT IS SO ORDERED.


Dated: September 3, 2019
       Syracuse, New York




                                               -4-
